SECURITIES ACT FILE NO. 333-170913 INVESTMENT COMPANY ACT FILE NO. 811-22500 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933ý PRE-EFFECTIVE AMENDMENT NO. ¨ POST-EFFECTIVE AMENDMENT NO. 1 ý AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ý AMENDMENT NO. 2ý O'CONNOR FUND OF FUNDS:MULTI-STRATEGY (Exact Name of Registrant as Specified in Charter) 677 Washington Boulevard Stamford, Connecticut 06901 (Address of Principal Executive Offices:Number, Street, City, State, Zip Code) Registrant's Telephone Number, including Area Code:(203) 719-1850 James M. Hnilo, Esq. UBS Alternative and Quantitative Investments LLC One North Wacker Drive, 32nd Floor Chicago, Illinois 60606 (312) 525-5000 (Name and Address of Agent for Service) COPY TO: Gary L. Granik, Esq. Stroock & Stroock & Lavan LLP 180 Maiden Lane New York, New York 10038-4982 APPROXIMATE DATE OF PROPOSED PUBLIC OFFERING: AS SOON AS PRACTICABLE AFTER THE EFFECTIVE DATE OF THIS REGISTRATION STATEMENT. If any securities being registered on this form will be offered on a delayed or continuous basis in reliance on Rule 415 under the Securities Act of 1933, other than securities offered in connection with a dividend reinvestment plan, check the following boxý It is proposed that this filing will become effective (check appropriate box) ýwhen declared effective pursuant to Section 8(c) If appropriate, check the following box: ¨This [post-effective] amendment designates a new effective date for a previously filed [post-effective amendment] [registration statement]. ¨This form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act and the Securities Act registration statement number of the earlier effective registration statement for the same offering is - . The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until the Registration Statement shall become effective on such dates as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. NO PERSON MAY SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED Subject to Completion, dated February 29, 2012 PROSPECTUS O’CONNOR FUND OF FUNDS:MULTI-STRATEGY Shares of Beneficial Interest Investment Objective.O’Connor Fund of Funds:Multi-Strategy (the “Fund”) is a Delaware statutory trust registered under the Investment Company Act of 1940, as amended, as a non-diversified, closed-end management investment company.The Fund’s investment objective is to seek to consistently realize risk-adjusted appreciation principally through the allocation of assets among a select group of alternative asset managers (the “Investment Managers”) and the funds they operate. The Fund commenced operations on March 29, 2011 and, as of [], 2012, had net assets of approximately $[] million. (continued on following page) Investing in the Fund’s shares of beneficial interest (the “Shares”) involves a high degree of risk.See “Risk Factors” beginning on page 28. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Total Offering Amount Sales Load(1) Proceeds to the Fund Generally, the stated minimum initial investment in the Fund is $50,000, which minimum may be reduced for certain shareholders, but not below $25,000.Shareholders purchasing Shares may be charged a sales load of up to 2%.See “Plan of Distribution.” The Fund paid offering expenses of approximately $500,000 from the proceeds of the offering. UBS Financial Services Inc. will act as the distributor of the Fund's Shares on a best efforts basis, subject to various conditions.The Fund also may distribute Shares through other brokers or dealers.The Fund will sell Shares only to Qualified Investors (as defined herein).Once a prospective shareholder's order is received, a confirmation will be sent to the shareholder.The shareholder's brokerage account will be debited approximately four business days prior to closing for the purchase amount, which will be deposited, in the discretion of the Adviser, into a non-interest-bearing escrow account at The Bank of New York Mellon or directly into the Fund's custody account.See "Plan of Distribution." UBS Financial Services Inc. [], 2012 Investment Portfolio.The Fund is commonly referred to as a fund of funds.Investment Managers generally conduct their investment programs through unregistered investment vehicles that have shareholders, other than the Fund, and in other registered investment companies (collectively, “Investment Funds”).The Fund also may invest its assets directly pursuant to investment advisory agreements, granting the Investment Managers discretionary investment authority on a managed account basis.In addition, to facilitate the efficient investment of the Fund’s assets, a separate investment vehicle may be created for an Investment Manager in which the Investment Manager serves as general partner or managing member and the Fund is the sole limited partner or the only other member.The Fund is a multi-strategy fund that seeks to achieve it investment objective primarily through the identification, selection and monitoring of Investment Managers and Investment Funds which the Fund’s investment adviser believes will produce attractive returns over time.See “Risk Factors” and “Investment Objective and Principal Strategies.” The Fund seeks to construct a portfolio consisting of a wide variety of Investment Funds and Investment Managers that has a low correlation to traditional benchmarks and demonstrates a balance of strategies, markets, risks and types of money managers.The Adviser is not bound by any fixed criteria in allocating assets to Investment Managers.Investment Managers are given broad flexibility to take long or short positions in accordance with the market environment, employ leverage and use derivative instruments.The Fund considers allocating assets to Investment Managers and Investment Funds operating in all global markets.Underlying equity securities chosen by the Investment Managers and Investment Funds may be listed or unlisted, and underlying debt securities may be rated or unrated.The Adviser expects to reallocate the Fund’s assets in response to changes in market values and Investment Manager performance.The Fund may invest in Investment Managers directly or through derivative instruments.The Fund may also invest excess cash balances in short-term investments deemed appropriate by the Adviser.See “Risk Factors” and “Investment Objective and Principal Strategies.” Investment Adviser.The Fund’s investment adviser is UBS Alternative and Quantitative Investments LLC (the “Adviser”). Restrictions on Transfer; No Trading Market.Investing in the Fund’s Shares involves a high degree of risk.See “Risk Factors.”Shares are subject to restrictions on transfer and do not trade in any public market.With limited exceptions, liquidity is provided only through quarterly tender offers.See “Redemptions, Repurchases of Shares and Transfers.” Repurchases of Shares.To provide a limited degree of liquidity to investors, the Fund from time to time may offer to repurchase its outstanding Shares pursuant to written tenders by investors.These repurchases will be made at such times and on such terms as may be determined by the Fund’s Board of Trustees (the “Board”) in its complete and exclusive discretion.The Adviser expects that it will recommend to the Board that the Fund offer to repurchase Shares on a quarterly basis.See “Redemptions, Repurchases of Shares and Transfers.” Advisory Fee and Incentive Fee.The Fund pays the Adviser a fee (the “Advisory Fee”), computed and payable monthly, at an annual rate of 1.50% of the Fund’s adjusted net assets determined as of the last day of each month.Adjusted net assets as of any month-end date means the total value of all assets of the Fund, less an amount equal to all accrued debts, liabilities and obligations of the Fund other than Incentive Fee (defined below) accruals, if any, as of such date, and calculated before giving effect to any repurchase of Shares on such date.The Fund also pays the Adviser an incentive fee (the “Incentive Fee”) on a quarterly basis in an amount equal to 5% of the Fund’s net profits.For purposes of calculating the Incentive Fee for any fiscal quarter, net profits will be determined by taking into account net realized gain or loss (including realized gain that may be distributed to shareholders during such fiscal quarter), and the net change in unrealized appreciation or depreciation of investment positions.No Incentive Fee will be payable for any fiscal quarter unless net realized losses and net unrealized depreciation from prior fiscal quarters (the “cumulative loss”) have been recovered by the Fund, occasionally referred to as a “high water mark” calculation.The cumulative loss to be recovered before payment of Incentive Fees will be reduced in certain circumstances.See “Risk Factors—Incentive Fee,” “Management of the Fund—Incentive Fee” and “Redemptions, Repurchases of Shares and Transfers—Consequences of Repurchase Offers.” The Incentive Fee presents risks that are not present in funds without an incentive fee.The aggregate amount of the Incentive Fee and the Advisory Fee payable by the Fund are higher than those paid by most other registered investment companies.See “Management of the Fund—Incentive Fee” and “Risk Factors—The Incentive Fees Charged by the Investment Managers and the Adviser May Create Incentives for Speculative Investment.” Expense Limitation and Reimbursement Agreement.The Adviser has voluntarily entered into an “Expense Limitation and Reimbursement Agreement” with the Fund for a three-year term beginning on March 1, 2011 and ending on February 28, 2014 (the “Limitation Period”) to limit the amount of “Specified Expenses” (as described below) borne by the Fund during the Limitation Period to an amount not to exceed 1.5% per annum of the Fund’s net assets (the “Expense Cap”) (computed and applied on a monthly basis).“Specified Expenses” is defined to include all expenses incurred in the business of the Fund, provided that the following expenses are excluded from the definition of Specified Expenses:(i) the Advisory Fee, (ii) the Incentive Fee, (iii) fees of the Investment Funds in which the Fund invests, (iv) brokerage costs, (v) interest payments and (vi) extraordinary expenses (as determined in the sole discretion of the Adviser).To the extent that Specified Expenses for any month exceed the Expense Cap, the Adviser will reimburse the Fund for expenses to the extent necessary to eliminate such excess.The Adviser may discontinue its obligations under the Expense Limitation and Reimbursement Agreement at any time in its sole discretion after the first twelve months of the Limitation Period upon appropriate notice to the Fund.To the extent that the Adviser bears Specified Expenses, it is permitted to receive reimbursement for any expense amounts previously paid or borne by the Adviser, for a period not to exceed three years from the date on which such expenses were paid or borne by the Adviser, even if such reimbursement occurs after the termination of the Limitation Period, provided that the Specified Expenses have fallen to a level below the Expense Cap and the reimbursement amount does not raise the level of Specified Expenses in the month the reimbursement is being made to a level that exceeds the Expense Cap. Shareholder Qualifications.Shares are offered only to investors who have a net worth (with their spouses) of more than $2 million or who otherwise meet the standard for a Qualified Investor.Generally, the stated minimum initial investment is Shares with an initial value of at least $50,000, which minimum may be reduced in the Adviser’s sole discretion, but not below $25,000.See “Shareholder Qualifications.” This prospectus concisely provides the information that a prospective shareholder should know about the Fund before investing.You are advised to read this prospectus carefully and to retain it for future reference.Additional information about the Fund, including a statement of additional information (“SAI”) dated [], 2012, has been filed with the Securities and Exchange Commission (the “SEC”).The SAI is available upon request and without charge by writing the Fund at the address above or by calling (888) 793-8637.The SAI is incorporated by reference into this prospectus in its entirety.The table of contents of the SAI appears on page 79 of this prospectus.In addition, you may request the Fund’s annual and semi-annual reports, when available, and other information about the Fund or make shareholder inquiries by calling (888) 793-8637.The Fund does not have a website on which to publish the SAI and annual and semi-annual reports.The SAI, material incorporated by reference and other information about the Fund, is also available on the SEC’s website (http://www.sec.gov).The address of the SEC’s website is provided solely for the information of prospective shareholders and is not intended to be an active link. Shares are not deposits or obligations of, or guaranteed or endorsed by, any bank or other insured depository institution, and are not federally insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board or any other government agency. You should rely only on the information contained in this prospectus.The Fund has not authorized anyone to provide you with different information.The Fund is not making an offer of these securities in any state where the offer is not permitted.You should not assume that the information provided by this prospectus is accurate as of any date other than the date on the front of this prospectus.The Fund will, however, amend its registration statement to reflect any material changes to this prospectus. TABLE OF CONTENTS Page PROSPECTUS SUMMARY 1 SUMMARY OF FUND EXPENSES 24 PRIVACY NOTICE 27 RISK FACTORS 28 USE OF PROCEEDS 54 INVESTMENT OBJECTIVE AND PRINCIPAL STRATEGIES 54 MANAGEMENT OF THE FUND 62 SHAREHOLDER QUALIFICATIONS 66 REDEMPTIONS, REPURCHASES OF SHARES AND TRANSFERS 67 CALCULATION OF NET ASSET VALUE 70 DESCRIPTION OF SHARES 72 TAXES 73 PLAN OF DISTRIBUTION 76 GENERAL INFORMATION 78 TABLE OF CONTENTS OF THE SAI 79 APPENDIX A A-1 PROSPECTUS SUMMARY This is only a summary.This summary may not contain all of the information that you should consider before investing in the Fund.You should review the more detailed information contained in this prospectus and in the Statement of Additional Information (the “SAI”). The Fund O’Connor Fund of Funds:Multi-Strategy (the “Fund”) is a Delaware statutory trust that is registered under the Investment Company Act of 1940, as amended (the “Investment Company Act”), as a closed-end, non-diversified management investment company.The Fund’s investment adviser is UBS Alternative and Quantitative Investments LLC (the “Adviser”), a registered adviser affiliated with the UBS O’Connor LLC alternative investment platform.The Fund commenced operations on March 29, 2011 and, as of [], 2012, had net assets of approximately $[] million. Investment Objective and Principal Strategies The Fund’s investment objective is to seek to consistently realize risk-adjusted appreciation principally through the allocation of assets among a select group of alternative asset managers (the “Investment Managers”) and the funds they operate. The Fund is commonly referred to as a “fund of funds.”The Investment Managers with whom the Fund expects to invest generally conduct their investment programs through unregistered investment vehicles.The Fund may, however, also invest in other registered investment companies. Although the Fund currently intends to invest its assets primarily in Investment Funds, the Fund also may invest its assets directly by granting an Investment Manager discretionary investment authority, either on a managed account basis or pursuant to a separate investment vehicle created specially for the Investment Manager in which the Investment Manager serves as general partner or managing member and the Fund is the sole limited partner or the only other member.(Investment Managerswho manage Fund assets directly in either of these manners are collectively referred to as “Subadvisers;” unregistered investment vehicles and registered investment companies in which the Fund may invest, together with managed accounts and separate investment vehicles used for direct management of Fund assets are collectively referred to as “Investment Funds.”) The Fund is a multi-strategy fund that seeks to achieve its investment objective primarily through the identification, selection and monitoring of Investment Funds and Investment Managers which the Adviser believes will produce attractive returns over time.By diversifying the approach by which the Fund’s assets are invested, the Fund seeks to achieve performance results that are less volatile in both rising and falling markets than investments made in accordance with a single approach. Unregistered investment funds typically provide greater flexibility than traditional investment funds (e.g., registered investment companies) over the types of securities and other financial instruments that may be owned, the types of trading strategies employed, andthe amount of leverage that can be used.Each Investment Manager may use various investment techniques for hedging and non-hedging purposes.Investment Managers may sell securities short in an effort to profit from anticipated declines in prices of securities and to seek to limit exposure to a possible market decline.Investment Managers also may purchase and sell options and futures contracts and engage in other derivative transactions, subject to certain limitations described elsewhere in this prospectus, and, from time to time, may maintain significant cash positions.The use of these techniques may be an integral part of their investment programs and involves certain risks to the Fund.Each Investment Manager may use leverage and may invest in illiquid and restricted securities, which also entail risk.See “Risk Factors.”For purposes of the Fund’s investment restrictions and investment limitations under the Investment Company Act, the Fund will look through the Investment Funds managed by the Subadvisers, if any, to their underlying securities.The Fund’s investment policies and restrictions, and limitations and prohibitions on investments imposed by the Investment Company Act will also apply to the Investment Funds managed by Subadvisers. The Adviser seeks to construct a portfolio consisting of a wide variety of Investment Funds and Investment Managers that has a low correlation to traditional benchmarks and demonstrates a balance of strategies, markets, risks and types of money managers.The Adviser will monitor the correlation between Investment Managers and assess how these correlations may change in various market scenarios, especially in a stress environment.The Adviser seeks to use a variety of Investment Managers that trade in diverse markets, utilize different trading strategies, construct varying types of portfolios and utilize leverage in a manner that is consistent with the risks embedded in their respective trading philosophies. The Fund either will hold non-voting securities of an Investment Fund or will limit its investment in any Investment Fund that is not advised by a Subadviser to less than 5% of the Investment Fund’s voting securities.The Fund may invest substantially all of its assets in non-voting securities of Investment Funds. To attempt to hedge against exposure to various markets, investments or investment styles at a time when the Adviser does not desire to divest the Fund of a particular Investment Fund, or as a means to reduce the Fund’s position in an Investment Fund at a time when a sale of the Fund’s interest in the Investment Fund is restricted because of issuer-imposed restrictions on withdrawal (e.g., gates, lock-ups, etc.), or because the Adviser believes that a decrease in the Fund’s position in an Investment Fund sooner than the next regularly scheduled withdrawal date is appropriate, the Fund may use derivatives.Accordingly, in the event the Adviser decides it is in the Fund’s best interest to hedge any exposure, the Adviser believes that it will utilize principally put options and futures contracts for these purposes.The Adviser may also seek exposure to, or hedge against exposure to, various markets through direct investment (including short sales) by investing directly in equities, fixed income securities and other pooled investment vehicles, such as exchange-traded funds.The Fund's use of derivatives and short sales may trigger asset coverage or asset segregation requirements. See "Risk Factors—The Fund's and Investment Funds' Use of Leverage Involves Risk of Loss." Selection of Investment Managers The Adviser is not bound by any fixed criteria in allocating assets to Investment Funds, and Investment Managers have broad flexibility to take long or short positions in accordance with the market environment, employ leverage and use derivative instruments.Accordingly, the Adviser may consider investment in Investment Funds that pursue a wide range of investment or other market strategies, including activities not described herein, to the extent that the Adviser deems appropriate. The Adviser follows certain general guidelines when reviewing and selecting Investment Managers.Although the Adviser attempts to apply the guidelines consistently, the guidelines involve the application of subjective and qualitative criteria and, therefore, the selection of Investment Managers is a fundamentally subjective process.The guidelines may be modified or eliminated at the discretion of the Adviser.In addition, some Investment Managers may be newly organized and therefore may have no, or only limited, operating histories.However, the Adviser will endeavor to select Investment Managers whose principals have substantial capital markets experience. The selection guidelines currently used by the Adviser are as follows: Filtering Investment Manager Candidates.The Adviser will use a variety of information sources to identify prospective investments, including but not limited to databases, prime brokers, proprietary UBS resources and other industry contacts.These sources should help narrow down the investable universe to less than 500 funds.The goal of the filtering process is to identify a group of high quality Investment Managers for further review by the Adviser. Interviews and Selection of Investment Managers.The Adviser will generally conduct a number of onsite and offsite interviews and substantial other due diligence of an Investment Manager prior to making an investment.The goal of the due diligence process is to evaluate:(i) the background of the Investment Manager’s firm and its managers; (ii) the infrastructure of the Investment Manager’s research, trading and operations; (iii) the Investment Manager’s strategy and method of execution; (iv) the Investment Manager’s risk control and portfolio management; and (v) the differentiating factors that the Adviser believes give the Investment Manager’s Investment Fund an investment edge. By combining historical quantitative analysis with a sound knowledge of these key qualitative attributes, the Adviser will attempt to forecast the Investment Managers’ potential for generating sustainable, positive, risk-adjusted returns under a wide variety of market conditions. Monitoring Investment Managers.Once an asset manager is selected as an Investment Manager, the Adviser will continue to review the investment process and performance of the Investment Manager.The Adviser expects to monitor Investment Managers through a combination of weekly or monthly net asset value updates, position reports and periodic phone calls and visits.The Adviser will utilize proprietary software packages to analyze risk and perform stress and scenario analysis based on information it receives from or on behalf of Investment Managers.The Adviser will evaluate regularly each Investment Fund and its Investment Manager to determine whether its investment program is consistent with the Fund’s investment objective and whether the investment performance is satisfactory.The Adviser may reallocate the Fund’s assets among the Investment Funds, redeem its investment in Investment Funds and select additional Investment Funds. Investment Strategies of Investment Managers Investment Managers may employ various investment strategies, which can involve all types of equity and fixed income securities, currencies, loans, contracts or derivatives on such instruments.The Fund has been designed to afford the Adviser flexibility to deploy assets in investment strategies it deems appropriate under prevailing economic and market conditions.The Fund is not limited in the types of Investment Managers that it may select or the types of investment activities in which they may engage.Accordingly, the Fund may not invest in all of the following strategies, and the Fund may consider investment in Investment Funds that pursue a wide range of other investment or market strategies, including activities not described herein.The Fund’s allocation to these strategies is not fixed and will likely not be equally weighted. The following descriptions are summaries only and do not purport to be complete.Investments according to the strategies identified below present significant risks.See “Risk Factors” and “Investment Objectives and Principal Strategies–Investment Strategies of Investment Managers.” Equity Hedged This strategy involves taking simultaneous long and short positions in certain equity securities in an attempt to profit from directional movements in the securities.Investment Managers also may use derivative instruments to counter-balance perceived market risks to an equity portfolio, and often focus on a particular geographic region, industry sector, market capitalization or investment style to achieve their goal of capital appreciation through individual stock selection. Relative Value:Fixed-Income Arbitrage This strategy involves identifying and profiting from perceived inefficiencies in the pricing of related interest rate instruments.Some Investment Managers focus only on U.S. markets while others focus in whole or in part on global capital markets.The goal of most fixed-income arbitrageurs is to deliver steady returns with low volatility.Fixed-income arbitrage can include, among others, interest rate swap arbitrage, U.S. and non-U.S. government bond arbitrage, forward yield curve arbitrage or a combination of each. Relative Value:Convertible Arbitrage This strategy involves investing in the convertible securities of companies and then selling short common stock as a hedge.Convertible bonds, convertible preferred stock and mandatory convertibles are a few of the equity-liked instruments traded in this strategy.The convertible bond is a hybrid product that combines the coupon of a debt instrument with a fixed conversion rate that acts as a call option. Relative Value:Mortgage-Backed and Asset-Backed Securities This strategy involves investing in securities that represent an interest in a pool of mortgages (MBS), or in a pool of credit card receivables or other types of loans (asset-backed securities or ABS).The investment characteristics of these instruments differ from traditional debt securities.Interest and principal payments are made more frequently, usually monthly, than is the case with traditional debt securities, and principal generally may be prepaid at any time. Merger Arbitrage This strategy involves capturing the price spread between current market prices and the value of financial instruments upon successful completion of a merger, acquisition or contract for control.The width of the spreads reflects the market’s willingness to take on transaction risk.Transactions that have a perceived high probability of not being consummated will tend to trade with a much wider spread than straightforward synergistic mergers.Legal, tax and regulatory issues add to the risk that the deal will not be consummated. Credit Credit-based trading strategies generally seek to take advantage of trading opportunities due to perceived inefficiencies in the pricing of financial instruments or markets.Generally these types of investments are based on a “bottom-up” approach that uses fundamental analysis and its outlook on certain catalysts, including, without limitation, earnings, liquidity, debt maturities and ratings changes.Investment Managers may also rely on technical analysis focused on index rebalancing, ratings changes and excess supply to select investments. Distressed Assets This strategy involves investing in bank loans, trade claims, equity securities, debt securities and other indebtedness of financially distressed or highly leveraged companies.These Investment Managers are expected to concentrate their investments in the debt of companies where the Investment Managers believe the price of a security or asset has declined to the point that underlying asset values limit downside risk and there is meaningful upside potential. Trading:Macro A global macro trading strategy involves investing in equity, fixed-income, foreign exchange and commodity markets around the world.Macro Investment Managers focus on underlying macroeconomic fundamentals in developing their investment theses.Monetary policy shifts, fiscal policy shifts, gross domestic product growth and inflation are all considered in developing a market view. Trading:Discretionary A discretionary trading strategy is similar to a global macro strategy in that it involves constructing long and short market positions around fundamental macro-economic or technical views.The primary distinction is that this strategy tends to be more focused on one or two subsets of global capital markets. Trading:Systematic This trading strategy generally involves the trading of listed financial and commodity futures in interbank currency markets around the world.Traders following this strategy tend to utilize sophisticated technical models to analyze price and market data in order to identify trends across a broad range of markets. Trading:Emerging Markets This strategy involves investment in the equity, fixed-income and currency markets of less developed countries.The liquidity and market capitalization of emerging markets is very limited and financial instruments tend to be correlated to each other.Short-term capital flows can be volatile and can cause emerging markets to move together.Most emerging market managers tend to have a long bias to equities. Potential Benefits of Investing in the Fund An investment in the Fund enables shareholders to invest with Investment Managers whose services generally are not available to the investing public, whose Investment Funds may be closed from time to time to new shareholders or who otherwise may place stringent restrictions on the number and type of persons whose money they will manage.An investment in the Fund also enables shareholders to invest with a number of Investment Managers without incurring the high minimum investment requirements that Investment Managers typically would impose on shareholders. In addition to benefiting from the Investment Managers’ individual investment strategies, the Fund as a whole should achieve the benefits of diversification by allocating its assets among a carefully selected group of Investment Managers.The Adviser expects that by investing through multiple Investment Managers, the Fund may reduce the volatility inherent in a direct investment with a single Investment Manager or single strategy. The Adviser The Adviser provides investment advisory services to the Fund pursuant to an Investment Advisory Agreement.The Adviser is a direct wholly-owned subsidiary of UBS AG (“UBS AG”), a Swiss bank.The Adviser is registered as an investment adviser under the Investment Advisers Act of 1940, as amended (the “Advisers Act”).The Adviser provides investment advisory services to registered funds, private investment funds, including funds-of-funds, individual managed accounts and other accounts.The Adviser had total assets under management as of [], 2012 of approximately$[] billion.See “Management of the Fund.” Advisory Fee The Fund pays the Adviser a fee (the “Advisory Fee”), computed and payable monthly, at an annual rate of 1.50% of the Fund’s adjusted net assets determined as of the last day of each month.Adjusted net assets as of any month-end date means the total value of all assets of the Fund, less an amount equal to all accrued debts, liabilities and obligations of the Fund other than Incentive Fee (defined below) accruals, if any, as of such date, and calculated before giving effect to any repurchase of beneficial shares in the Fund (“Shares”) on such date.The Advisory Fee is paid to the Manager out of the Fund’s assets.The Advisory fee is in addition to the asset-based fees charged by the Investment Funds. Incentive Fee The Fund pays the Adviser an incentive fee (the "Incentive Fee") on a quarterly basis in an amount equal to 5% of the Fund's net profits.For the purposes of calculating the Incentive Fee, net profits will be determined by taking into account net realized gain or loss (including realized gain that has been distributed to shareholders during a fiscal quarter and net of Fund expenses, including the Advisory Fee) and the net change in unrealized appreciation or depreciation of securities positions, as well as dividends, interest and other income.No Incentive Fee will be payable for any fiscal quarter unless losses and depreciation from prior fiscal quarter (the "cumulative loss") have been recovered by the Fund, occasionally referred to as a "high water mark" calculation.The cumulative loss to be recovered before payment of Incentive Fees will be reduced in the event of withdrawals by shareholders.The Adviser is under no obligation to repay any Incentive Fees previously paid by the Fund.Thus, the payment of Incentive Fee for a fiscal quarter will not be reversed by the subsequent decline of the Fund's assets in any subsequent fiscal quarter.The Incentive Fee is in addition to the incentive fees payable in respect of the Investment funds (generally approximating [20]% of net profits) charged by the Investment Managers.See "Management of the Fund—Incentive Fee." The Incentive Fee is accrued monthly and taken into account for the purpose of determining the Fund’s net asset value.Accordingly, the repurchase price received by an investor whose shares are repurchased in a repurchase offer will be based on a share valuation that will reflect an Incentive Fee accrual if the Fund has experienced positive performance through the date of repurchase.No adjustment to a repurchase price will be made after it has been determined.However, for shareholders whose shares are not repurchased on an intra-quarter repurchase date, the Incentive Fee accrual may subsequently be reversed prior to payment if the Fund’s performance declines within the quarter.Incentive Fees payable are determined as of, and are promptly paid after, the last day of each fiscal quarter. The Incentive Fee presents certain risks that are not present in funds without an incentive fee.The aggregate amount of the Incentive Fee and the Advisory Fee payable by the Fund is higher than those paid by most other registered investment companies.See “Risk Factors—Incentive Fee,” “Management of the Fund—Incentive Fee” and “Redemptions, Repurchases of Shares and Transfers—Consequences of Repurchase Offers.” Other Fees and Expenses BNY Mellon Investment Servicing (US) Inc., as fund administrator (the “Fund Administrator”), performs certain administration, accounting and shareholder services for the Fund and other funds sponsored or advised by UBS AG or its affiliates, including the Adviser.In consideration for these services, the Fund and certain of these other investment funds pay the Fund Administrator an annual fee calculated based upon the aggregate average net assets of the Fund and certain of these other investment funds, subject to a minimum monthly fee, and will reimburse certain of the Fund Administrator’s expenses. The Fund will bear all expenses incurred in the business of the Fund.The Investment Funds will bear all expenses incurred in the business of the Investment Funds.See “Management of the Fund—Other Expenses of the Fund” and “Summary of Fund Expenses.” Expense Limitation and Reimbursement Agreement The Adviser has voluntarily entered into an “Expense Limitation and Reimbursement Agreement” with the Fund for a three-year term beginning on March 1, 2011 and ending on February 28, 2014 (the “Limitation Period”) to limit the amount of “Specified Expenses” (as described below) borne by the Fund during the Limitation Period to an amount not to exceed 1.5% per annum of the Fund’s net assets (the “Expense Cap”) (computed and applied on a monthly basis).“Specified Expenses” is defined to include all expenses incurred in the business of the Fund, provided that the following expenses are excluded from the definition of Specified Expenses:(i) the Advisory Fee, (ii) the Incentive Fee, (iii) fees of the Investment Funds in which the Fund invests, (iv) brokerage costs, (v) interest payments and (vi) extraordinary expenses (as determined in the sole discretion of the Adviser).To the extent that Specified Expenses for any month exceed the Expense Cap, the Adviser will reimburse the Fund for expenses to the extent necessary to eliminate such excess.The Adviser may discontinue its obligations under the Expense Limitation and Reimbursement Agreement at any time in its sole discretion after the first twelve months of the Limitation Period upon appropriate notice to the Fund.To the extent that the Adviser bears Specified Expenses, it is permitted to receive reimbursement for any expense amounts previously paid or borne by the Adviser, for a period not to exceed three years from the date on which such expenses were paid or borne by the Adviser, even if such reimbursement occurs after the termination of the Limitation Period, provided that the Specified Expenses have fallen to a level below the Expense Cap and the reimbursement amount does not raise the level of Specified Expenses in the month the reimbursement is being made to a level that exceeds the Expense Cap. Borrowing The Fund is authorized to borrow money for investment purposes and to meet requests for tenders.The Fund is not permitted to borrow if, immediately after such borrowing, it would have asset coverage (as defined in the Investment Company Act) of less than 300%.See “Risk Factors—The Fund’s and Investment Funds’ Use of Leverage Involves Risk of Loss” and “—The Fund May Borrow Money.” Special Investment Techniques The Fund expects to use derivatives primarily as a means to reduce its investment in an Investment Fund at a time when a sale of the Fund’s interest in the Investment Fund is restricted because of issuer-imposed limits on withdrawal (e.g., gates, lock-ups, etc.), or because the Adviser believes that a decrease in the Fund’s position in an Investment Fund sooner than the next regularly scheduled withdrawal date is appropriate.To accomplish these objectives, the Adviser believes that it will utilize principally put options and futures contracts, although there is no assurance that the use of these derivatives will offset any risk of owning the particular Investment Fund.There can also be no assurance that the use of these derivatives will be successful. The Fund may sell securities short in pursuit of its investment objective, although no assurance can be given that the Fund will engage in short sales.The Fund may hedge against foreign currency risks, and it may enter into forward currency exchange contracts for hedging purposes and non-hedging purposes to pursue its investment objective.There can be no assurance that the Fund will engage in such strategies or that these strategies will be successful.The Fund also may lend portfolio securities.See “Risk Factors.” Shareholder Qualifications Shares will be sold only to investors who meet the requirements for a “qualified client” as defined in Rule 205-3 under the Advisers Act (“Qualified Investors”).Before you may invest in the Fund, your financial adviser or sales representative will require a certification from you that you are a Qualified Investor and that you will not transfer your Shares except in the limited circumstances permitted in the Fund’s Declaration of Trust (the “Trust Agreement”).(The form of the shareholder certification (the “Shareholder Certification”) that you will be asked to sign is attached to this prospectus as Appendix A.)If your Shareholder Certification is not received and accepted by the Fund’s Distributor (as defined below), your order will not be accepted.Other similar arrangements may be permitted by the Distributor instead of the Shareholder Certification.If you attempt to transfer your Shares in violation of the Trust Agreement, the transfer will not be permitted and will be void.The Fund, in its discretion, may suspend applications for Shares at any time.See “Shareholder Qualifications.” Shareholder Suitability An investment in the Fund involves a considerable amount of risk.You may lose money.Before making your investment decision, you should (i) consider the suitability of this investment with respect to your investment objectives and personal situation and (ii) consider factors such as your personal net worth, income, age, risk tolerance and liquidity needs.The Fund is an illiquid investment.Shareholders have no right to require the Fund to redeem their Shares in the Fund.See “Risk Factors—Shareholders Will Have Only Limited Liquidity.” The Offering The Fund commenced the public offering of Shares in April 2011, and has engaged in a continuous offering of Shares since that time.Shares are offered at net asset value, plus any applicable sales load (described below), next determined after subscriptions are accepted.Subscriptions typically are accepted as of the last business day of the month, and net asset value is calculated as of the first business day of the subsequent month.The has registered $500 million of shares of beneficial interest (the “Shares”) for sale under the registration statement to which this prospectus relates. Generally, the stated minimum initial investment is Shares with a value of at least $50,000, which minimum may be reduced in the Adviser’s sole discretion, but not below $25,000.If you want to purchase Shares with a value of less than $50,000, you should speak with your financial advisor.In granting any reduction, consideration is given to various factors, including the shareholder’s overall relationship with UBS Financial Services Inc. (together with any other broker or dealer appointed by the Fund to act as distributor of its Shares, the “Distributor”), the shareholder’s holdings in other funds affiliated with the Adviser, and such other matters as the Adviser may consider relevant at the time.Financial advisors may receive a reduced sales credit for selling Shares substantially below this stated minimum initial amount.The Fund, in its sole discretion, may vary the investment minimums from time to time.Shareholders purchasing Shares in the Fund may be charged a sales load of up to 2% of the shareholder’s investment. Distribution Policy The Fund pays dividends on the Shares at least annually in amounts representing substantially all of the net investment income, if any, earned each year.The Fund pays substantially all taxable net capital gain realized on investments to shareholders at least annually. Dividends and capital gain distributions paid by the Fund will be reinvested in additional Shares of the Fund unless a shareholder “opts out” (elects not to reinvest in Shares).Shareholders may elect initially not to reinvest by indicating that choice on the Shareholder Certification.Thereafter, shareholders are free to change their election at any time by contacting the Fund Administrator (or, alternatively, by contacting their broker or dealer, who will inform the Fund).Shares purchased by reinvestment will be issued at their net asset value on the ex−dividend date (generally, the last business day of a month).There is no sales charge or other charge for reinvestment.The Fund reserves the right to suspend or limit at any time the ability of shareholders to reinvest distributions. Unlisted Closed-End Structure; Limited Liquidity and Transfer Restrictions The Fund has been organized as a closed-end management investment company.Closed-end funds differ from open-end management investment companies (commonly known as mutual funds) in that investors in a closed-end fund do not have the right to redeem their Shares on a daily basis.In addition, with very limited exceptions, the Fund’s Shares are not transferable and liquidity will be provided only through limited tender offers described below.An investment in the Fund is suitable only for investors who can bear the risks associated with the limited liquidity of the Shares and should be viewed as a long-term investment.See “Risk Factors—Shareholders Will Have Only Limited Liquidity.” Repurchase of Shares No shareholder will have the right to require the Fund to redeem the shareholder’s Shares in the Fund.The Fund from time to time may offer to repurchase Shares pursuant to written tenders by shareholders.These repurchases will be made at such times and on such terms as may be determined by the Fund’s Board of Trustees (the “Board”) in its complete and exclusive discretion.The Adviser expects that it will recommend to the Board that the Fund offer to repurchase Shares from shareholders on a quarterly basis. If Share repurchase requests exceed the number of Shares in the Fund’s repurchase offer, the Fund may (i) repurchase the tendered Shares on a pro rata basis or (ii) increase the number of Shares to be repurchased by up to 2% of the Fund’s outstanding Shares.As a result, tendering shareholders may not have all of their tendered Shares repurchased by the Fund.See “Redemptions, Repurchases of Shares and Transfers—Repurchase of Shares.” In addition, the Fund may repurchase Shares of a shareholder or any person acquiring Shares from or through a shareholder if, among other reasons, the Board determines that it would be in the best interests of the Fund to repurchase such Shares.See “Redemptions, Repurchases of Shares and Transfers—No Right of Redemption or Transfer” and “—Repurchases of Shares.” Taxation The Fund intends to qualify and elect to be treated as a regulated investment company (a “RIC”) under the Internal Revenue Code of 1986, as amended (the “Code”).As a RIC, the Fund will generally not be subject to federal income tax on its taxable income and gains that it distributes to shareholders.The Fund intends to distribute its income and gains in a way that it will not be subject to a federal excise tax on certain undistributed amounts.Fund dividends and capital gains distributions, if any, are taxable to most investors and will be taxable whether or not they are reinvested in shares. For the purpose of satisfying certain of the requirements for qualification as a RIC, the Fund will often be required to “look through” to the character of the income, assets and investments held by the Investment Funds.However, unlike registered investment companies, Investment Funds generally are not obligated to disclose the contents of their portfolios.This lack of transparency may make it difficult for the Adviser to monitor the sources of the Fund’s income and the diversification of its assets, and otherwise comply with Subchapter M of the Code, and ultimately may limit the universe of Investment Funds in which the Fund can invest.Furthermore, although the Fund expects to receive information from each Investment Manager regarding its investment performance on a regular basis, in most cases there is little or no means of independently verifying this information. If the Fund fails to qualify as a RIC or fails to distribute at least 90% of its investment income and net short-term capital gains to shareholders in any taxable year, the Fund would no longer be a flow-through entity and instead would be taxed as an ordinary corporation on its taxable income (even if such income were distributed to its shareholders) and all distributions out of earnings and profits would be taxed to shareholders as ordinary income.In addition, the Fund could be required to recognize unrealized gains, pay taxes and make distributions (which could be subject to interest charges) before requalifying for taxation as a RIC.(See “Taxes” and, in the SAI, “Tax Aspects.”) Risk Factors An investment in the Fund involves a high degree of risk.Risks of investing in the Fund include: · Shareholders may lose capital. · The Investment Managers, in some cases, may also be newly organized or have only limited operating histories upon which to evaluate their performance. · The Fund’s performance depends upon the performance of the Investment Managers and selected strategies, the adherence by the Investment Managers to their selected strategies, the instruments used by the Investment Managers and the Adviser’s ability to select Investment Managers and strategies and effectively allocate Fund assets among them. · Identifying the appropriate Investment Managers and suitable Investment Funds is difficult and involves a high degree of uncertainty.In addition, certain Investment Funds, from time to time, are oversubscribed or closed, and it may not be possible to make investments that have been identified as attractive opportunities. · Individual Investment Managers may invest in highly speculative strategies, which involve significant risk of loss, including those in which the Investment Managers may sell securities short, concentrate investments in foreign currencies, focus on emerging markets or invest solely in volatile industry sectors. · Investment Managers may change their investment strategies (i.e., may experience style drift) at any time. · Investment Managers may invest without limitation in restricted and illiquid securities. · Investment Managers may invest in below-investment grade debt or so-called “junk bonds.” · Investment Managers may invest in equity securities without restriction as to market capitalization, such as those issued by smaller capitalization companies, including micro cap companies, the prices of which may be subject to erratic market movements. · The Investment Managers may seek to profit from the occurrence of specific corporate events, where a delay in the timing of such events, should they occur at all, may have a significant negative effect on the Investment Funds’, and thus the Fund’s, investment. · Investment Managers may seek to predict the direction of complex markets, including international securities, foreign currencies and commodities and may use highly volatile futures contracts and other derivative instruments which may magnify the potential volatility of the Fund’s Shares. · Investment Managers may use model-based strategies that, while historically effective, may not be predictive on an ongoing basis. · Incentive fees charged by Investment Managers may create incentives for Investment Managers to make investments that are riskier or more speculative than in the absence of these fees; because these fees are based on both realized as well as unrealized appreciation, the fee may be greater than if it were based only on realized gains; the Adviser’s receipt of the Incentive Fee will give rise to similar risks. · An Investment Manager may focus on a particular industry or industries, which may subject its Investment Fund, and thus the Fund, to greater risk and volatility than if investments had been made in issuers in a broader range of industries. · Investment Managers may focus on securities of non-U.S. issuers, including those located in developing countries which may subject the Fund to special risks caused by foreign political, social and economic factors, including exposure to currency fluctuations, less liquidity, less developed and less efficient trading markets, political instability and less developed legal and auditing standards. · Investment Funds may have high portfolio turnover rates, which may result in higher brokerage commissions and, therefore, lower investment returns. · The Fund may borrow money (or leverage) to fund investments in Investment Managers and to take exposure to various markets or investment styles, which could magnify significantly the potential volatility of the Shares. · Investment Managers may use derivatives for hedging and non-hedging purposes; derivatives can be volatile and illiquid, can be subject to counterparty credit risk and may entail investment exposure greater than their notional amount. · The Fund may invest in put options or utilize futures contracts, both of which can be illiquid and subject the Fund to counterparty credit risk, to reduce its investment in Investment Funds. · The Adviser and the Investment Managers may have conflicts of interests which could interfere with their management of the Fund or the Investment Funds, respectively.Investments made on behalf of other clients of the Adviser may restrict the Fund’s ability to purchase or sell certain Investment Funds under applicable law. · The Fund is classified as a “non-diversified” investment company which means that the percentage of its assets that may be invested in the securities of a single issuer is not limited by the Investment Company Act.As a result, the Fund’s investment portfolio may be subject to greater risk and volatility than if investments had been made in the securities of a broad range of issuers.In general, the Fund will limit to less than 25% of its assets its investment in any one Investment Fund. · A short sale of a security involves the theoretical risk of unlimited loss because of increases in the market price of the security sold short.An Investment Manager’s use of short sales, in certain circumstances, can result in significant losses. · Shares will not be traded on any securities exchange or other market and are subject to restrictions on transfer.The Fund will be dissolved if the Shares of a shareholder requesting to tender its entire shareholding are not purchased within two years of the request. · The Investment Funds’ portfolios may include investments that are difficult to value and that may only be able to be disposed of by the Investment Managers at substantial discounts or losses. · Many of the Fund’s assets may be priced in the absence of a readily available market and may be priced based on estimates of fair value, which may prove to be inaccurate; these valuations will be used to calculate fees payable to the Adviser, and the price at which purchases and repurchases of Shares are made. · The Fund may, from time to time, have to hold some of its assets in money market securities, cash or cash equivalents. · The Fund intends to purchase non-voting securities of, or contractually forego the right to vote in respect of, an Investment Fund; consequently, the Fund will not be able to vote on matters that require the approval of investors in the Investment Fund, including a matter that could adversely affect the Fund’s investment. Because the Fund is a multi-manager, multi-strategy fund, shareholders are subject to additional risks, including: · Underlying Investment Funds generally will not be registered as investment companies under the Investment Company Act, and, therefore, the Fund will not be able to avail itself of Investment Company Act protections. · Shareholders in the Fund will have no right to receive information about the Investment Funds or Investment Managers, and will have no recourse against Investment Funds or their Investment Managers. · The Adviser will be dependent on information, including performance information, provided by the Investment Funds, which if inaccurate could adversely affect the Adviser’s ability to value accurately the Fund’s Shares.In most cases, the Adviser has little or no means of independently verifying this information. · The net asset value of the Fund, as determined based on the fair value of its interests in Investment Funds, may vary from the amount the Fund would realize on the withdrawal of its investments from the Investment Funds.This could adversely affect shareholders whose Shares are repurchased as well as new shareholders and remaining shareholders. · Investment Managers may use proprietary investment strategies that are not fully disclosed to the Adviser, and which may involve risks under some market conditions that are not anticipated by the Adviser. · Shareholders in the Fund will bear two layers of asset-based fees, incentive fees and expenses—one at the Fund level and one at the Investment Fund level. · Investment Managers may receive compensation for positive performance of an Investment Fund even if the Fund’s overall returns are negative. · Investment Managers may make investment decisions which conflict with each other; for example, at any particular time, one Investment Fund may be purchasing shares of an issuer whose shares are being sold by another Investment Fund.Consequently, the Fund could incur indirectly transaction costs without accomplishing any net investment result. · Investments in underlying Investment Funds are generally illiquid, and some of the Investment Funds may not permit withdrawals at the same time as the Fund.Some Investment Funds may impose limits (known as “gates”) on the aggregate amount that a shareholder or all shareholders in the Investment Fund may withdraw on any single withdrawal date.Additionally, some Investment Funds may suspend the redemption rights of their shareholders, including the Fund, from time to time.As a result, the Fund’s ability to provide liquidity to shareholders could be adversely affected. · Investment Funds generally are permitted to redeem their securities in-kind.Thus, upon the Fund’s withdrawal of all or a portion of its interest in an Investment Fund, the Fund may receive an in-kind distribution of securities that are illiquid or difficult to value.In such circumstances, the Adviser would seek to dispose of these securities at a time and in a manner that is in the best interests of the Fund, but the Adviser may not be able to timely dispose of the investment and, therefore, shareholders may not be able to redeem their Shares or may themselves receive distributions in-kind that are illiquid and difficult to value. · Fund shareholders may be exposed to significant indirect indemnification obligations to the Investment Funds, their Investment Managers and their third party service providers. Accordingly, the Fund should be considered a speculative investment and entails substantial risks, and you should invest in the Fund only if you can sustain a complete loss of your investment.An investment in the Fund should be viewed only as part of an overall investment program.No assurance can be given that the Fund’s investment program will be successful. See “Risk Factors.” SUMMARY OF FUND EXPENSES The following table illustrates the expenses and fees that the Fund expects to incur and that shareholders can expect to bear.The expenses associated with investing in a “fund of funds,” such as the Fund, are generally higher than those of other types of funds that do not invest primarily in other investment vehicles.This is because the shareholders in a fund of funds also indirectly pay a portion of the fees and expenses, including incentive fees, charged at the underlying Investment Fund level. Shareholder Transaction Expenses Maximum sales load(1) (percentage of purchase amount) 2.00% Maximum redemption fee None Offering Expenses borne by the Fund (as a percentage of offering amount) 0.10% Annual Expenses (as a percentage of net assets attributable to Shares)(2) Advisory fee 1.50%(3) Other expenses []% Acquired fund fees and expenses (Investment Fund fees and expenses)(4) []% Total annual expenses(5) []%(6) Generally, the stated minimum initial investment in the Fund is Shares with an initial value of at least $50,000, which minimum may be reduced for certain shareholders.Investments may be subject to a waivable sales load of up to 2%.See “Plan of Distribution.” The Fund does not currently invest in accounts or funds managed by Subadvisers (see the definition of “Subadviser” on page 1).Accordingly, the Fund does not indirectly incur any additional expenses associated with such investments. In addition to the Advisory Fee, the Fund pays the Adviser an Incentive Fee on a quarterly basis in an amount equal to 5% of the Fund’s net profits.For the purposes of calculating the Incentive Fee for any fiscal quarter, net profits are determined by taking into account net realized gain or loss (including realized gain that may have been distributed to shareholders during such fiscal quarter) and the net change in unrealized appreciation or depreciation of securities positions.No Incentive Fee will be payable for any fiscal quarter unless losses and depreciation from prior fiscal quarters (the “cumulative losses”) have been recovered by the Fund.The cumulative loss to be recovered before payment of any Incentive Fees will be reduced in certain circumstances, including as a result of withdrawals by shareholders.The Adviser is under no obligation to repay any Incentive Fee previously paid by the Fund.The Incentive Fee is accrued monthly as a liability of the Fund and thus reduces the net asset value of all Shares.See “Risk Factors—Incentive Fee,” “Management of the Fund—Incentive Fee” and “Redemptions, Repurchases of Shares and Transfers—Consequences of Repurchase Offers.” Includes the fees and expenses of the Investment Funds in which the Fund is already invested and intends to invest based upon the anticipated net proceeds of this offering.Some or all of the Investment Funds in which the Fund invests charge incentive fees or allocations based on the Investment Funds' earnings.The Investment Funds in which the Fund invests generally charge approximately [20]% of net profits as an incentive fee or allocation.The "Acquired fund fees and expenses" disclosed above are based on historic earnings of the Investment Funds in which the Fund invests, which may change substantially over time and, therefore, significantly affect "Acquired fund fees and expenses."The amount of the Fund's average net assets used in calculating this percentage was based on average net assets for the fiscal year ended December 31, 2011 of approximately $[] million, plus anticipated net proceeds of approximately $500 million from this offering.The Adviser estimates that approximately []% (as a percentage of the net assets attributable to Shares) of the []% shown as "Acquired fund fees and expenses" reflects operating expenses of the Investment Funds (i.e., management fees, administration fees and professional and other direct, fixed fees and expenses of the Investment Funds).The Adviser estimates that the balance of approximately []% is attributable to performance-based fees and allocations as well as other investment-related expenses of the Investment Funds (for example, interest expense, dividends paid on investments sold short, bank charges and commissions, stock loan fees, etc.). The Adviser has voluntarily entered into an “Expense Limitation and Reimbursement Agreement” with the Fund for a three-year term beginning on March 1, 2011 and ending on February 28, 2014 (the “Limitation Period”) to limit certain expenses borne by the Fund during the Limitation Period to an amount not to exceed 1.5% per annum of the Fund’s net assets (computed and applied on a monthly basis).This agreement does not cover:(i) the Advisory Fee; (ii) the Incentive Fee, (iii) fees of the Investment Funds in which the Fund invests, (iv) brokerage costs, (v) interest payments and (vi) extraordinary expenses (as determined in the sole discretion of the Adviser), and these expenses will be in addition to the expenses of the Fund that may be limited by the Adviser to 1.5% of the Fund’s net assets.The Adviser may discontinue its obligations under the Expense Limitation and Reimbursement Agreement at any time in its sole discretion after the first twelve months of the Limitation Period upon appropriate notice to the Fund.To the extent that the Adviser bears Specified Expenses, it is permitted to receive reimbursement for any expense amounts previously paid or borne by the Adviser, for a period not to exceed three years from the date on which such expenses were paid or borne by the Adviser, even if such reimbursement occurs after the termination of the Limitation Period, provided that the Specified Expenses have fallen to a level below the Expense Cap and the reimbursement amount does not raise the level of Specified Expenses in the month the reimbursement is being made to a level that exceeds the Expense Cap.See “Management of the Fund—Expense Limitation and Reimbursement Agreement.” Total annual expenses shown in the table will increase or decrease over time based on the Fund’s asset level and other factors. The purpose of the table above is to assist you in understanding the various costs and expenses you would bear directly or indirectly as a shareholder in the Fund.The annual “Other expenses” shown above are estimated based on average net assets of the Fund for the fiscal year ended December 31, 2011 of approximately $[] million.For a more complete description of the various costs and expenses of the Fund, see “Management of the Fund.” Example 1 Year 3 Years 5 Years 10 Years You would pay the following expenses, including a sales load* (see footnote 1 above), on a $1,000 investment, assuming a 5% annual return: $ ¾¾¾¾ 1 Year 3 Years 5 Years 10 Years *Without the sales load, the expenses would be: $ The example does not present actual expenses and should not be considered a representation of future expenses.Actual Fund expenses may be greater or less than those shown (and “Acquired fund fees and expenses” may also be greater or less than that shown).Moreover, the Fund’s actual rate of return may be greater or less than the hypothetical 5% return shown in the example.If the Investment Funds’ actual rates of return exceed 5%, the dollar amounts could be significantly higher as a result of the Investment Funds’ incentive fees. For a hypothetical $50,000 investment in the Fund at the Fund’s inception through [], 2012, net gain would be $[]. The Fund’s total return for the period from March 29, 2011 (commencement of operations) to [], 2012 was []%, and does not reflect deduction of a sales load.If deduction of a sales load had been reflected, the total return for the period would have been lower. Financial Highlights The financial highlights table is intended to help an investor understand the Fund’s financial performance for the periods March 29, 2011 to September 30, 2011 (unaudited) and March 29, 2011 (commencement of investment operations) to March 31, 2011.The information reflects financial results for the Fund since inception, and has been derived from the financial statements audited by Ernst & Young LLP, whose report, along with the Fund’s financial statements, is included in the SAI.The SAI is available upon request. Period from April 1, 2011 to
